DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-25-2021 has been entered.
1.  The amendment puts forth 3 different claims – claim 1 includes a small amendment, claim 2 incorporates allowable subject matter while claim 3 has been significantly broadened.
Claims 1 and 3 stand rejected while claim 2 had been allowed.

2.  The claims focus on well known TCP functionality and operation, ie. sending of packets, identifying which packets have been correctly received (or lost or corrupted) and either acknowledging receipt OR requesting a duplicate be sent (if lost/corrupted).
Previously, the examiner sent cotent from a TCP/IP book outlining these basic fuctions/operations.   

3.  The RCE amendment is Entered and addressed below.

 




    PNG
    media_image1.png
    782
    1316
    media_image1.png
    Greyscale

	
	Figure 1 shows a regular/normal packet transmission and received ACK.
	Figure 2 is more akin to the applicant’s design where a packet is sent but the ACK is not received in a timely manner, so the system queues a duplicate packet for retransmission – if an ACK is then received, the duplicate packet can be dropped.
	In looking at Figure 2, the examiner notes that it shows Packet #1 is eventually ACK’ed and the duplicate Packet #1 in the queue can be deleted and it’s memory returned to the system (which is taught by Taghizedah).

	Thusly, claims 1 and 3 deal with a/the first packet being from a prior transmission.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,843,530. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite queue management for sent packets having redundant ACK’s that uses both SACK and MPTCP processes.
Essentially, claims 1 and 3 delete certain limitations from the previously allowed claims (ie. limitations regarding metadata) and add in certain dependent claims (ie. claims 5-6).  







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper US 6,700,871  and further in view of Krishnaswamy US 2013/0077501  and {Dolson US 2004/0006643 or Wu US 2012/0226802}.
As per claim 1, Harper (US 6,700,871 – See IDS) teaches a queue management system, comprising: 

dropping a packet in a forward flow queue from a perspective sent from a forwarder to a receiver if the packet in the forward flow queue includes an acknowledged packet in a reverse flow queue from a perspective sent from a receiver back to the forwarder and returning allocated memory for the dropped packet to the system; 
(21)   As an alternative or second embodiment (which may be practiced alone or in conjunction with the above first method), the network access server maintains a second queue, referred to herein alternatively as "queue B" for packets en route through the interface from the remote terminal to the host system on the network. Every packet going from the remote terminal (i.e, the PPP link) to the host computer system (i.e., the high speed WAN/LAN, e.g. Ethernet) link is placed in the second queue. The method involves examining the TCP acknowledge sequence number of the packets in the "queue B" being sent to the host system on the network. The method further involves looking at the packet sequence numbers for packets in the first-queue ("queue A"). The method takes advantage of the fact that the packets in the second queue will contain an acknowledgement sequence number (referred to as ACK herein) indicating which packets have been received by the remote terminal. If a packet is present in queue A for which an acknowledgment that such packet has already been received exists (determined from inspection of the acknowledge sequence numbers of the packets in the second queue), then the packet in queue A can be safely dropped.  (C4, L46-67)

prioritizing a first packet to be sent to the forwarder from the sender if the reverse flow queue from the receiver to the forwarder is determined not to include the first packet, the first packet being from a prior transmission (As discussed in C4, L46-67, if a packet has already been ACK’ed but a duplicte is queued for retransmission, then it can be deleted – thusly, this correlates to a/the first packet being from a prior transmission.  
but is silent on 
Selective Acknowledgments (SACK) examining to examine SACK blocks of the forwarder to selectively drop packets in the forward flow queue based on the reverse flow queue; and 
MultiPath Transmission Control Protocol (MPTCP) examining configured to examine multipath headers to recognize MPTCP flows and examine the reverse flow queue to determine if redundant data has been sent such that the dropping drops the redundant data.
At least Krishnaswamy (US 2013/0077501 – See PTO892) teaches MPTCP and that it can handle redundant/duplicate ACK’s to optimize communications and keep track of data sent and ACK’s between senders/receivers over multipath TCP (MPTCP).   Thusly one can combined MPTCP with Harper’s identification and deletion of redundant packets:
[0081] That is, the multipath-TCP-level retransmission scoreboard is updated to indicate that the retransmission was successful over the second subflow. Here, the retransmission scoreboard may correspond to a retransmission queue that includes the global sequence number of the packet, as well as the subflow-level sequence numbers of the packet. The packet may have a plurality of subflow-level sequence numbers when it has been transmitted on a first subflow, and retransmitted on a second subflow. This way, the retransmission scoreboard may relate the subflow-level sequence numbers to the global sequence number, so that when the packet is acknowledged on one subflow, the multipath level can manage duplicate acknowledgments on other subflows if they occur. That is, after the retransmission of the packet over the second subflow is acknowledged, it is possible that the first path will recover and the original transmission of the packet will eventually succeed and be The retransmission scoreboard thus provides for handling of the duplicated acknowledgment. Here, the retransmission scoreboard may recognize, based on the global sequence number, that the packet has already been acknowledged in accordance with the retransmission over the second subflow, on the second path. Thus, potential errors caused by duplicate acknowledgments can be reduced or avoided.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Harper, such that it uses MultiPath Transmission Control Protocol (MPTCP) examining configured to examine multipath headers to recognize MPTCP flows and examine the reverse flow queue to determine if redundant data has been sent such that the dropping drops the redundant data, to provide support for multipath TCP communications and identifcation of redundant packets (which will be deleted by Harper’s design).
Harper/Krishnaswamy are silent on the SACK limitations.  The examiner notes that Dolson or Wu cure the deficiency:
i.  At least Dolson (US 2004/0006643 – See parent IDS/PTO-892) who teaches  the use of SACK and the ability for it to ACK various segments/blocks:
 [0195] Node A 122 attempts to send second segment 158, but it is lost by network error as shown by feature 224. When Node A 122 sends third segment 162, reordering component 226 recognizes that the third segment has been received out of order, and stores the third segment. Segment generation module 106 is then invoked to send an acknowledgement of the first segment shown as feature 228. This acknowledgement facilitates a fast retransmit of the second segment. This acknowledgement could also include a SACK option to indicate that the first and third segments have been received.    

ii.  Wu (US 2012/0226802 – See PTO 892) teaches support for network communications using both MPTCP and SACK processes:
[0105] In a first approach (Approach 1), the sender device determines that a subflow-level ACK was sent by the receiver MPTCP-specific option. An " MPTCP-specific option" refers to a field or value that is used by MPTCP, but not by regular TCP. As an example, the MPTCP-specific option can be a data-level acknowledgement (ACK or SACK), which is used by MPTCP, but not by regular TCP. More generally, the MPTCP-specific option contains MPTCP-specific signaling (in the form of a field or value) for implementing MPTCP functionality. The sender device relies on the presence of an MPTCP-specific option (such as data-level acknowledgement) to determine that the subflow-level ACK (or subflow-level SACK) came from the receiver device (in other words, the subflow-level acknowledgement was not altered or overwritten by or originated from an intermediate device). This approach works only if a "transparent middlebox" assumption is true. A transparent middlebox is an intermediate device that does not allow an MPTCP-specific option (generated by the receiver device) through if the intermediate device altered the subflow-level ACK (or subflow-level SACK), or if the intermediate device generated a new subflow-level ACK (or subflow-level SACK) that overrides the one from the receiver device.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Harper/Krisnaswamy, such that it uses Selective Acknowledgments (SACK) examining to examine SACK blocks of the forwarder to selectively drop packets in the forward flow queue based on the reverse flow queue, to provide support for SACK processing when using MPTCP communications to selectively identify specific packets in the communications stream (for deletion - if identified as being redundant per Harper).



claim 4, the combo teaches claim 1, further comprising extracting acknowledgement information from arriving packets in the forward flow queue at the forwarder (See Harper, C4, L46-67 which teaches examining TCP ACK sequence numbers and dropping of redundant/duplicate packet(s) that have been previously ACK’ed, which reads on the claim).   


As per claim 9, the combo teaches claim 1, wherein the forwarder keeps track of a state of the acknowledged packet (See Harper, C4, L46-67 which teaches examining TCP ACK sequence numbers and dropping of redundant/duplicate packet(S) that have been previously ACK’ed.  Also see Krishnaswamy (Para #81) that teaches keeping track of any/all transmitted/received (ie. forward/reverse flows) packets, ie. use of a “scoreboard”.   Both transmitter and receiver must keep track to determine what was sent (to the other) and what was received (from the other) which is what TCP provides). 


As per claim 10, the combo teaches claim 1, further comprising a Transmission Control Protocol (TCP) receiver using SACK blocks that communicates with the receiver about the acknowledged packet (Dolson, Para #195 taeches support for an ACK that could include a SACK option to indicate that specific segments have been received AND Wu teaches using both MPTCP/SACK processes (Para #105).  Thusly, one skilled sees that TCP/MPTCP and SACK communicate/interact with each other.   Thusly, Harper and Krishnaswamy with Dolson/Wu combine to teach that the TCP/MPTCP protocol uses SACK to communicate with transmitter/receiver about the ACK’ed packet(s) sent/received.   Harper teaches deleting various redundant/duplicate packet(s) while Krishnaswamy teaches a scoreboard of ACK’ed packet(s) to optimize communications).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper, Krishnaswamy and {Dolson US 2004/0006643 or Wu US 2012/0226802} and further in view of {Louzoun US 2014/0153574 or Dicksinson 9,602,330}
As per claim 3, the limitations are rejected as per the rejection of claim 1.  The non-transitory computer readable medium recording a queue management programp is also found in the previos prior art as well (See Harper, NAS has queues and Figure 4 shows NAS components which require CRM program to perform the method/program outlined in claim 2.  Krishnaswamy  has processing system in figure 1 #114 with processor/memory and CRM storing programs to perform method/program oulined in claim 2.  Wu has network device in figure 17 that has machine-readable instructions, processor, storage media and network interface that perform method/program outlined in claim 2) but is silent on wherein a packet in the forward flow queue is dropped from the perspective sent from the forwarder to the receiver if a metadata of the packet does not match a metadata of an acknowledged packet in the reverse flow queue.
At least Louzoun OR Dickinson teach using metadata upon which to base a retransmission of a previously transmitted packet:
a. Louzoun et al. US 2014/0153574 teaches using a packet’s metadata to determine if a re-transmission is required:
[0050] In one embodiment, the logic for pre-empting a SACK is similar to that use for causing a timeout timer to expire. Information for the missing packet (e.g., packet metadata) is updated to reflect a situation where a SACK has been sent, while not actually sending a SACK. By using this approach, the rest of the logic remains the same, and a subsequent SACK for the packet will be sent if the retransmitted packet does not reach the destination TCP socket prior to the SACK threshold timer expiring. Since the path used to route the retransmitted packet may be different and/or the retransmitted packet may be dropped at a switch that does not support NACK functionality, it is advantageous to employ the conventional SACK logic for subsequent attempts to transmit the packet to the destination. 
b.  Dickinson et al. US 9,602,330 teaches metadata that includes sequence number, sequencing scheme, etc., all of which are used in TCP to determine if a packet re-transmission is required:
Operation 518 depicts forwarding the ACK packet to a physical host for the instance. In embodiments, the ACK packet received in operation 516 is forwarded to the physical host without alteration. In other embodiments, the packet is encapsulated or otherwise altered before the encapsulated ACK packet is sent to the physical host. For example, the packet may be encapsulated, given a custom IP header, or, in the case of packet in an IPv6 format (for example), an address field of the packet may be modified. These techniques may be used to include metadata with the packet. This metadata may indicate a sequence number, sequencing scheme, or secret used to generate a sequencing scheme used by the router (the secret may be a piece of data, such as one used to generate cryptographically secure numbers for the sequencing scheme), so that the instance may use the same sequencing scheme. This metadata may also indicate various TCP options that were identified by the client when sending the SYN packet received in operation 504. These TCP options may indicate, for example, a maximum segment size, whether SACK is permitted, whether a trailer checksum may be used, whether TCP compression filter may be used, or whether quick-start response may be used. After operation 518, the operating procedures move to operation 520, where the operating procedures of FIG. 5 end.

Thusly, as one skilled understands, an ACK’ed packet does not need to be retransmitted, nor one that does not match in sequence number (i.e. is corrupted).  Thusly, at least two situations will result in the dropping of a packet in the forward queue.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein a packet in the forward flow queue is dropped from the perspective sent from the forwarder to the receiver if a metadata of the packet does not match a metadata of an acknowledged packet in the reverse flow queue, to provide the ability to drop a packet in the forward queue if the packet has been ACK’ed or if the metadata does not match (ie. something is corrupted in the packet, such as sequence number*).
	*If a packet is sent with metadata/sequence number “7302”, then if it is ACK’ed, it does not require a retransmission.  If a packet is queued for re-transmission but has an invalid sequence number, then it can be dropped as well.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harper US 6,700,871, Krishnaswamy US 2013/0077501  and {Dolson US 2004/0006643 or Wu US 2012/0226802} and further in view of Kovvali et al. US 2014/0269269
As per claim 7, the combo teaches claims 4/1, but is silent on wherein the first packet is prioritized when a triple acknowledgement is detected for the first packet.    
At least Kovvali et al. US 2014/0269269 teaches Triple ACK’s can be returned for fast retransmit, where the examiner interprets “fast retransmit” as prioritizing that packet for retransmission before others based on the language Kovvali uses (ie. he doesn’t teach waiting as per usual, he teaches fast retransmit, hence priority is given to that packet):
[From Para #123]:  For this, the devices needs to count throughput sample for each connection after ACK is received, and sum-up throughput samples in each interval, and divide by number of samples as in approach 1. [0136] xi) Triple ACKs--Receiver (Client) may return triple ACKs for fast retransmit--In this case only 1st of triple ACKs should be counted.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first packet is prioritized when a triple acknowledgement is detected for the first packet, to provide the ability to do a fast retransmit on a packet(s) if/when a triple acknowledgement is sent/received (to optimize communcations between sender/receiver).




Allowable Subject Matter
A.  Claim 2 stands allowed.

B.  Claims 5-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims  (A Terminal Disclaimer is also required).
These claims recite highly detailed technical designs that are not found in the prior art of record, either alone or in combination:

NOTE that claim 3 is highly broad and has no identified allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414